Citation Nr: 1008788	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  03-17 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected second degree burns of the left thigh and 
leg.

2.  Entitlement to a compensable disability rating for 
service-connected residuals of a foreign body in the left 
chest.

3.  Entitlement to a compensable disability rating for 
service-connected shell fragment wound of the left side of 
the face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service in the Philippine Scouts from 
May 1944 to February 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of Philippines.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that, in an August 2008 rating decision, the 
RO proposed to sever service connection for a shell fragment 
wound of the left side of the face.  The RO subsequently 
severed service connection for a shell fragment wound of the 
left side of the face in an October 2009 rating decision.

The issue of entitlement to a compensable disability rating 
for residuals of a foreign body in the left chest is 
addressed in the Remand portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification if further 
action is required on the part of the Veteran.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The competent evidence shows that the Veteran's service-
connected residuals of a second degree burn of the left thigh 
and leg are not manifested by scars which are deep or cause 
limited motion in an area exceeding 6 square inches 
(39 square centimeters).

3.  In a rating decision dated on October 7, 2009, and issued 
to the Veteran and his service representative on October 13, 
2009, prior to the promulgation of a decision in the appeal, 
the RO severed service connection for a shell fragment wound 
of the left side of the face.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
second degree burns of the left thigh and leg have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7801 (2008).

2.  The criteria for dismissal of a substantive appeal have 
been met with respect to the issue of entitlement to a 
compensable disability rating for a shell fragment wound of 
the left side of the face. 38 U.S.C.A. §§ 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.202 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

In a February 2007 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   In 
combination with the February 2007 notice, all VCAA mandates 
were met. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
February 2007 VCAA letter was issued prior to the April 2007 
rating decision that is the subject of this appeal; thus, 
this notice was timely.

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Court's decision in Vazquez-Flores, finding that 
VA is not required to tailor § 5103(a) notice to individual 
veterans or to notify them that they may present evidence 
showing the effect that worsening of a service-connected 
disability has on their employment and daily life for proper 
claims adjudication.  For an increased rating claim, section 
§ 5103(a) now requires that the Secretary notify claimants 
generally that, to substantiate a claim, they must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009) (holding that notice specific to 
individual veterans is no longer required in increased 
compensation claims).  In any event, the Veteran received 
Vazquez-Flores notice in May 2008.

Any timing defect was cured with readjudication of all of the 
Veteran's claims in a February 2009 supplemental statement of 
the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and re-adjudicating the claim in 
the form of a statement of the case to cure timing of 
notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, 20 Vet. 
App. at 376-78 (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  As the 
February 2009 supplemental statement of the case complied 
with the applicable due process and notification requirements 
for a decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  

Neither the Veteran nor his service representative have 
indicated any prejudice caused by any notice error.  
Accordingly, the Board finds no basis for finding prejudice 
against the Veteran's appeal of the issues adjudicated in 
this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 
(2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The RO has obtained the Veteran's 
service treatment records and post-service VA and private 
treatment records.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service, but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The evidence of record includes VA medical records, including 
VA examination reports dated in February and March 2006 and 
in February 2007.  After review of these examination reports, 
the Board finds that they provide competent, non-speculative 
evidence regarding the current nature and severity of the 
service-connected disabilities currently on appeal.  Thus, 
there is no duty to provide another examination.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.

Facts and Analysis

The Veteran contends that his service-connected residuals of 
second degree burns to the left thigh and leg is more 
disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected residuals of second degree 
burns to the left thigh and leg is currently evaluated as 
zero percent disabling (non-compensable) by analogy to 
38 C.F.R. § 4.118, DC 7801 (scars, other than head, face, or 
neck, that are deep or cause limited motion).  See 38 C.F.R. 
§ 4.118, DC 7801. 

Under DC 7801, scars that are deep or that cause limited 
motion warrant a minimum 10 percent rating if in an area or 
areas exceeding 6 square inches (39 square centimeters (sq 
cm)).  A 20 percent rating is assigned for scars in an area 
or areas exceeding 12 square inches (77 sq cm).  A 30 percent 
rating is assigned for scars in an area or areas exceeding 
72 square inches (465 sq cm).  A maximum 40 percent rating is 
assigned for scars in an area or areas exceeding 144 square 
inches (929 sq cm).  Id.

Note (1) to DC 7801 states that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25.  
Note (2) to DC 7801 defines a deep scar as one associated 
with underlying soft tissue damage.  See 38 C.F.R. § 4.118, 
DC 7801, Notes (1) and (2) (2009).

The Board notes that amendments were made to the criteria for 
rating the skin, effective October 23, 2008.  See 73 Fed. 
Reg. 54,708 (October 23, 2008) (codified at 38 C.F.R. 
§ 4.118, DCs 7800 to 7805 (2009).  However, these amendments 
are only applicable to claims received on or after October 
23, 2008.  Therefore, because the Veteran's claim was 
received before October 2008, and he has not requested review 
of his service-connected residuals of second degree burns to 
the left thigh and leg under the amended criteria, only the 
criteria in effect prior to October 2008 will be considered 
herein.  See Id.  

The medical evidence shows that, on VA scars examination in 
February 2006, the Veteran reported incurring a shrapnel 
fragmentation wound and burns during active service.  He 
denied any pain or skin breakdown over the scar.  Physical 
examination showed a scar on the left lower extremity 
(anterior surface) which was secondary to burns and measured 
14 x 15 cm covering the distal thigh just above the left 
knee.  The scar was lighter in color than normal.  There was 
another 3.5 cm linear scar on the lateral side of the left 
thigh slightly lighter in color than normal.  There were 
entry and exit wounds on the left leg, both measuring 
1 x 1 cm in diameter, and darker than normal in color.  There 
was no tenderness to palpation, scar elevation, edema, skin 
ulceration or breakdown over the scar, keloid formation, or 
adherence to the underlying tissue.  The texture of the 
scarred area was normal.  The VA examiner opined that these 
scars had no impact on the Veteran's employability.

On VA joints examination in February 2006, the Veteran 
complained of a gunshot wound of the left thigh and left 
shoulder area, in addition to a shrapnel wound from a grenade 
blast.  He stated that he incurred shrapnel wounds in the 
left side of the mandible area and left thigh.  He reported 
experiencing pain in the left leg and thigh.  The Veteran 
also reported experiencing left leg pain, stiffness, and 
weakness.  He reported further that he experienced severe 
flare-ups of joint disease every 1 to 2 months due to leg 
pains, which lasted for 3 to 7 days.  

Physical examination in February 2006 showed a normal gait, 
no evidence of abnormal weight bearing, pain in all ranges of 
left hip motion, edema on both legs, no tenderness to 
palpation on both thighs and legs, and a scar on the left 
thigh secondary to burns and surgical removal of the shrapnel 
wound.  Tibia & fibula x-rays showed exostosis in the 
proximal fibula and no soft tissue calcifications.  X-rays of 
the left femur showed a metallic foreign body in the soft 
tissue which was unchanged and without evident osseous 
changes.  X-rays of the left hip showed no evident osseous 
changes, intact joint spaces, and well-formed femoral heads.  
The radiologist's impression was a normal left hip.  The VA 
examiner opined that the Veteran's disability had no effect 
on his employability.  The diagnoses included a metallic 
foreign body in the soft tissue of the left proximal femur 
and a normal left hip.  

On VA muscles examination in February 2006, the Veteran 
complained of a shrapnel wound from a grenade blast.  The 
muscles involved were Muscle Groups XI, XII, and XIII.  The 
wound was a through-and-through wound.  The Veteran stated 
that he experienced monthly flare-ups of pain and swelling in 
the left leg.  He also reported experiencing pain, increased 
fatigability, weakness, and decreased coordination.  

Physical examination in February 2006 showed no loss of deep 
fascia or muscle substance, including atrophy.  There was no 
intramuscular scarring.  Muscle function was normal and 
sufficient to perform activities of daily living.  There were 
no residuals of nerve, tendon, or bone damage.  The Veteran's 
left thigh (Group XIII, biceps femoris) had been injured but 
there was no tissue loss or muscle herniation.  The VA 
examiner opined that the Veteran's disability limited his 
ability to retain and obtain employment which required use of 
these muscles.  The diagnosis was residuals of shrapnel wound 
on the left leg, Muscle Groups XI, XII, and XIII.

On VA scars examination in March 2006, it was noted that 
there was no pain or skin breakdown over the scar from a 
shell fragment wound and burns on the left lower extremity 
(anterior surface).  A scar secondary to burns measuring 
14 x 15 centimeters (cm) covered the distal thigh just above 
the left knee.  This scar was lighter in color than normal.  
There was another 3.5 cm linear scar on the lateral side of 
the left thigh, slightly lighter than normal in color.  There 
also were entry and exit wounds on the left leg, both 
measuring 1 x 1 cm in diameter and darker in color than 
normal.  There was no tenderness to palpation, inflammation, 
scar elevation, edema, skin ulceration or breakdown over the 
scar, keloid formation, scar depression, or adherence to 
underlying tissue.  The texture of the scarred areas was 
normal.  There was no scar induration or inflexibility.  
There also was no underlying tissue loss.  There was no 
disfigurement of the head, face, or neck, and no limitation 
of motion due to these scars.  The VA examiner concluded that 
these scars had no effect on the Veteran's employability.

On VA scars examination in February 2007, the Veteran and his 
daughter (who was present at this examination and provided 
some history because the Veteran was hard of hearing) 
reported that he had sustained a burn wound on his right 
thigh and a shrapnel wound on his left subclavicular area 
when his unit "encountered enemies" during World War II.  
The Veteran also reported that he had incurred a shrapnel 
fragmentation wound in the left chest following a grenade 
blast.  At that time, the Veteran was brought to a hospital 
where he was treated for 3 days and then transferred to a 
different hospital where he stayed for 3 months.  After he 
recovered from his wounds, the Veteran reported that he had 
been discharged from active service.  

Physical examination of the Veteran's scars in February 2007 
showed a scar on the left lower extremity (anterior surface) 
in the medial aspect of the distal left thigh.  This scar 
measured 15 x 14 cm.  Another scar on the lateral aspect of 
the distal left thigh measured 10 x 4 cm.  There was no 
tenderness to palpation, adherence to underlying tissue, 
limitation of motion, underlying soft tissue damage, skin 
ulceration, or skin breakdown over the scar.  The diagnosis 
was burn scar residual of grenade blast wound to the distal 
left thigh.

Physical examination of the Veteran's left chest wound 
residuals in February 2007 showed a scar on the anterior 
surface of the trunk in the anterior chest and left 
subclavicular area.  This scar measured 0.2 x 4 cm.  There 
was no tenderness to palpation, adherence to underlying 
tissue, limitation of motion, underlying soft tissue damage, 
skin ulceration, or skin breakdown over the scar.  There was 
no visible scar seen on the left chest.  The diagnosis was 
scar residual of shrapnel wound, left subclavicular area

On VA muscles examination in February 2007, the Veteran 
reported that he had sustained a burn wound on his left 
anterior thigh and shell fragment wounds on the left chest 
from a grenade blast during an encounter with Japanese troops 
during World War II.  There was a history of trauma to Muscle 
Groups XI, XII, and XIII.  The Veteran reported currently 
experiencing pain, increased fatigability, and weakness in 
his muscles and itchiness and pain over the scar.  He stated 
that he experienced weekly moderate flare-ups of muscle 
injury residuals.  

Physical examination in February 2007 showed a left thigh 
muscle injury and injuries to Group 14 muscles (Sartorius, 
vastus externus, and vastus internus).  There was no 
intramuscular scarring, muscle herniation or loss of deep 
fascia or muscle substance.  Muscle function was normal and 
sufficient to perform activities of daily living.  There was 
no limitation of motion in any joint due to muscle disease or 
injury.  X-rays of the left femur showed a metallic foreign 
body in the soft tissue which was unchanged.  The diagnosis 
was residuals of injury to Muscle Groups XI, XII, and XII 
with retained metallic foreign body in Muscle Group XIV by x-
ray.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a compensable disability 
rating for residuals of second degree burns to the left thigh 
and leg.  There is no evidence that the Veteran's service-
connected residuals of second degree burns to the left thigh 
and leg are manifested by scars which are deep, cause limited 
motion, or cover an area exceeding 6 square inches (39 square 
cm) such that a compensable disability rating is warranted 
under DC 7801.  

Repeated VA examinations of the Veteran's residuals of second 
degree burns of the left thigh and leg revealed two scars 
which measured no more than 14 x 15 cm and 4 x 10 cm.  The 
residual scars are not shown to result in underlying soft 
tissue damage as there is no objective evidence of adherence 
to the underlying tissue or underlying tissue loss.  The 
residual scar disabilities do not result in disfigurement of 
the head, face, or neck, and there is no evidence of 
limitation of motion due to these scars.  In summary, absent 
evidence of scars which are deep or cause limited motion in 
an area exceeding 6 square inches (39 square cm) (i.e., at 
least a 10 percent rating under DC 7801), the Board finds 
that the criteria for a compensable disability rating for the 
Veteran's service-connected residuals of second degree burns 
to the left thigh and leg are not met.  Id.

The potential application of 38 C.F.R. § 3.321(b)(1) (2009) 
has been considered.  The threshold factor for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the available schedular 
ratings for the service-connected disabilities are 
inadequate.  There must be a comparison between the level of 
severity and symptomatology of the service-connected 
disability with the established criteria.  If the criteria 
reasonably describes the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards" with respect to his service-connected 
residual burn disability affecting the left thigh and leg.  
38 C.F.R. § 3.321(b)(1).  Indeed, there is no competent 
medical evidence that the Veteran's service-connected second 
degree burns of the left thigh and leg resulted in marked 
interference with his former employment (beyond that 
contemplated with the regular rating criteria) or 
necessitated frequent hospitalization.  It appears that the 
Veteran has been retired throughout the pendency of this 
appeal.  Moreover, the schedular rating criteria are adequate 
in that the symptoms related to his service-connected left 
thigh and leg disability were addressed and covered 
sufficiently.  In the absence of requisite factors, the 
criteria for submission for assignment of extraschedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See 38 U.S.C.A. § 1155; Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In summary, the Board finds the preponderance of the evidence 
is against the grant of a compensable disability rating for 
service-connected second degree burns of the left thigh and 
leg.  As the preponderance of the evidence is against the 
Veteran's claims, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that 
"the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dismissal of Increased Rating Claim for Shell Fragment Wound, 
Left Side of Face

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. 

As noted in the Introduction, in an August 2008 rating 
decision, the RO concluded that service connection for a 
shell fragment wound of the left side of the face had been 
awarded in error.  Because the award of service connection 
for a shell fragment wound of the left side of the face was 
the result of clear and unmistakable error (CUE), the RO 
proposed to sever service connection for this disability.  
The Veteran was provided notice of the proposed severance and 
an opportunity to respond.  When he did not respond in a 
timely manner, the RO severed service connection for a shell 
fragment wound of the left side of the face in an October 
2009 rating decision.  To date, no communication has been 
received from the Veteran regarding the claim involving the 
shell fragment wound to the left side of the face, to include 
an appeal regarding the severance of service connection.  

Because service connection has been severed for a shell 
fragment wound of the left side of the face, there remain no 
allegations of specific error of fact or law for appellate 
consideration in the Veteran's claim for a compensable 
disability rating for a shell fragment wound of the left side 
of the face.  Accordingly, the Board does not have 
jurisdiction to review the appeal on this matter, and the 
issue of entitlement to a compensable disability rating for a 
shell fragment wound of the left side of the face is 
dismissed.


ORDER

Entitlement to a compensable disability rating for second 
degree burns of the left thigh and leg is denied.

Entitlement to a compensable disability rating for a shell 
fragment wound of the left side of the face is dismissed.


REMAND

The Veteran is also seeking a compensable disability rating 
for service-connected residuals of a foreign body in the left 
chest.  

The Veteran's service-connected residuals of a foreign body 
in the left chest currently is evaluated as zero percent 
disabling (non-compensable) pursuant to 38 C.F.R. § 4.73, 
DC 5399-5320.  The Veteran's specific disability is not 
listed on the Rating Schedule, and the RO assigned DC 5399-
5320 pursuant to 38 C.F.R. § 4.27, which provides that 
unlisted disabilities requiring rating by analogy will be 
coded as the first two numbers of the most closely related 
body part and "99."  See 38 C.F.R. § 4.20 (2009).  The RO 
determined that the most closely analogous diagnostic code is 
38 C.F.R. § 4.73, DC 5320, which evaluates injuries involving 
Group XX spinal muscles.  

Group XX muscles function as postural support for the body 
and extension and lateral movements of the spine.  The spinal 
muscles include the sacrospinalis (erector spinae and its 
prolongations in the thoracic and cervical regions.)  
Different ratings are assigned for the cervical and thoracic 
region and for the lumbar region.  A zero percent rating is 
assigned for slight muscle injury of the lumbar and cervical 
and thoracic spine regions.  A 10 percent rating is assigned 
for moderate muscle injury of the cervical and thoracic spine 
region.  A 20 percent rating is assigned for moderate muscle 
injury of the lumbar spine region and for moderately severe 
muscle injury of the cervical and thoracic spine region.  A 
40 percent rating is assigned for moderately severe muscle 
injury of the lumbar spine region and for severe muscle 
injury of the cervical and thoracic spine region.  A 
60 percent rating is assigned for severe muscle injury of the 
lumbar region.  Id.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  The type of injury associated with a moderate 
muscle disability is a through-and-through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  A history with regard to this type of injury 
should include service department record or other evidence of 
in-service treatment for the wound and record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Objective findings should 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

Review of the record reveals there is no competent medical 
evidence of record that evaluates the severity of the 
Veteran's service-connected residuals of a foreign body in 
the left chest disability.  The Board notes the Veteran was 
afforded VA muscle examinations in February 2006 and February 
2007 where the examiners noted the Veteran's report of 
suffering a shell fragment wound to his left chest and face 
during service.  However, the examiners did not provide 
current objective findings related to the Veteran's service-
connected residual left chest, particularly any symptoms 
manifested in the muscles related to the Veteran's cervical, 
thoracic, or lumbar spine regions.  The Veteran has asserted 
that his service-connected residual left chest disability has 
increased in severity and, as noted, there is insufficient 
medical evidence on which to decide this claim.  Therefore, 
the Board finds a remand is necessary in order to schedule a 
VA examination to assess the current level of severity of his 
service-connected residuals of a foreign body in the left 
chest disability.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, the case is REMANDED to the RO for the following 
development:

1.	Schedule the Veteran for a comprehensive 
medical examination to determine the current 
level of severity of any disability affecting 
muscle group XX.  All complaints or symptoms 
having a medical cause should be covered by a 
definite diagnosis and all pathology and 
limitations should be set forth in detail.  
Any necessary tests, as well as any other 
recommended examinations, should be conducted 
and all clinical manifestations attributable 
to each residual should be reported in detail.  
The examining physician must review the 
Veteran's claims file in conjunction with the 
examination.  The examiner(s) must indicate 
that review of the claims file was 
accomplished.  

a.	The examiner should be requested to 
specifically comment upon the nature, 
extent, and current degree of impairment 
manifested by any muscle damage (e.g., 
limitation of motion, muscle pain, 
weakness or fatigue, etc.) to Group XX.  
The examiner should identify the presence 
of any retained metal fragments and, if 
possible, identify the track or path each 
fragment traveled from its point of 
entry.  In particular, the examiner 
should identify the particular muscles 
involved and explain how any retained 
metal fragments have affected the 
functioning of each identified muscle.

b.	Further, the examiner should identify the 
etiology of any orthopedic, neurological 
or other manifestations, as well as the 
degree of injury involved and any 
functional impairment that results.  The 
examiner should comment as to whether the 
disability associated with each of any 
affected muscles would be considered 
moderate, moderately severe, or severe.  
In this regard, he/she should comment 
concerning the presence or absence of the 
cardinal signs and symptoms of muscle 
disability, including loss of power, 
weakness, lowered threshold of fatigue, 
pain, impairment of coordination, and 
uncertainty of movement.

c.	A clear rationale for all opinions must 
be provided for each opinion offered and 
a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
A. J. Turnipseed
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


